Citation Nr: 1629741	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the substantive appeal received April 2012 in response to the October 2011 Statement of the Case is timely.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disorder and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nose or sinus disorder and if so, whether service connection is warranted.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a chronic headache disorder.

8.  Entitlement to service connection for disability due to exposure to asbestos and/or herbicides.

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009 and April 2012 decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   The Veteran presented sworn testimony at a hearing before the undersigned in March 2016.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for low back, left eye, headache and nose/sinus disorders and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 2011 Statement of the Case and information concerning appellate rights and procedures were not sent to the Veteran's latest address of record at the time of issuance.  

2.  The Veteran submitted a Substantive Appeal in April 2012 after receiving notice that a Statement of the Case had been issued.

3.  The June 1981 rating decision denying service connection for bilateral hearing loss, a left eye disorder and a nose/sinus disorder became final, and new and material evidence was received to reopen these previously denied claims.

4.  The Veteran's bilateral hearing loss and tinnitus had their onset in service.

5.  In March 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of service connection for disability due to exposure to asbestos and/or herbicides.


CONCLUSIONS OF LAW

1.  The Veteran timely perfected his appeal of the October 2009 and December 2009 rating decisions.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 19.30, 20.200, 20.202, 20.302(b) (2015).

2.  New and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the previously denied claim of service connection for a left eye disorder.  38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the previously denied claim of service connection for a nose/sinus disorder.  38 C.F.R. § 3.156(a) (2015).

5.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).

6.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).

7.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to service connection for disability due to exposure to asbestos and/or herbicides.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss, tinnitus, a low back disorder, a headache disorder, a left eye disorder, a nose/sinus disorder and exposure to Asbestos and/or the herbicide Agent Orange.  He also seeks an initial rating in excess of 30 percent for his service-connected PTSD.  He reports that his hearing loss, tinnitus and low back disorder had their onset in service, and that his headache, left eye and nose/sinus disorders are related to a fractured maxillary and zygoma that occurred in service.  

Timeliness of Substantive Appeal

As an initial matter, the Board finds that the Veteran's appeal of the October 2009 and December 2009 rating decisions has been perfected by a timely received Substantive Appeal.  An appeal consists of a timely filed Notice of Disagreement and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Regulations provide that a SOC must be forwarded to the appellant at the latest address of record, along with information on the right to file, and time limit for filing, a Substantive Appeal; information on hearing and representation rights; and a VA Form 9.  38 C.F.R. § 19.30.  Moreover, 38 C.F.R. § 20.302 provides that a Substantive Appeal must be filed within sixty days from the date the AOJ mails the SOC to the appellant or within the remainder of the one year appeal period (following the notice of the decision being appealed), whichever is later.  

In February 2010, the Veteran submitted a timely Notice of Disagreement with the October 2009 and December 2009 rating decisions.  The RO mailed the SOC in October 2011; however, evidence of record shows that it was not mailed to the most recent address of record at that time.  In January 2012, the Veteran contacted VA, stating that he had not received the SOC.  A report of the telephone call indicates that the Veteran's address was updated with VA in January 2011, but that the appeals database (VACOLS) was not updated with the correct address.  See January 2012 Report of General Information.  The report further states that the SOC should be resent and the Veteran allowed additional time to respond because the SOC was not received due to VA error.  See id.  

In light of the above, the Board is unable to presume that the October 2011 SOC was sent to the Veteran's most recent address of record at that time, or that he was properly notified of his appellate rights and the procedure by which he could continue his appeal.  Crain v. Principi, 17 Vet. App. 182, 189 (2003)( holding that evidence showing that the RO used an incorrect address for the appellant, in conjunction with the appellant's assertion of non-receipt of an SOC, constitutes the clear evidence that is needed to rebut the presumption of regularity).  Moreover, as the record does not show that a copy of the SOC and information concerning appellate rights was sent to the Veteran after the January 2012 phone call, the Board finds that the Substantive Appeal received by VA in April 2012 is timely because the sixty day period in which to submit this document never began to run.  38 C.F.R. § 20.302.  Thus, the Board finds that the Veteran's appeal of the October 2009 and December 2009 rating decisions has been perfected, and the issues set forth on the title page are properly before the Board for adjudication.  38 C.F.R. § 20.200.

Claims to Reopen

Additionally, the Board finds that new and material evidence has been received to allow for the reopening of the previously denied claims of entitlement to service connection for bilateral hearing loss, a left eye disorder and a nose/sinus disorder.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  These claims were originally denied in June 1981 because the Veteran did not appear for a VA examination, and there was insufficient evidence of record to grant the claim.  See June 1981 Correspondence.  The June 1981 determination became final because it was not timely appealed and no new evidence was submitted within the appeal period.  See 38 C.F.R. § 3.156(b).  The Veteran was found to have hearing loss for VA purposes during a February 2009 VA examination.  During his hearing before the Board, the Veteran testified that he currently experiences double vision in his left eye and sinus or breathing problems due to a displaced bone in his nose.  See March 2016 Hearing Tr.  This evidence is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of current disabilities.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance (i.e., a VA examination and an adequate medical opinion), there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claims of entitlement to service connection for bilateral hearing loss, a left eye disorder and a nose/sinus disorder should be reopened.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Board also finds that service connection for bilateral hearing loss and tinnitus is warranted.  In this case, all of the elements of service connection are met.  The February 2009 VA examination confirms that the Veteran currently has hearing loss for VA purposes, and he reports currently experiencing tinnitus.  His military occupation was radio operator and he reported experiencing loud noise in service, thus the element of an in-service injury is established.  Finally, the Veteran competently and credibly reports that his hearing loss and tinnitus began in service and have been recurrent since that time.  See Hearing Tr. at 14-15.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Board notes that the February 2009 VA examiner opined that the Veteran's hearing loss was at least as likely as not due to noise exposure, but could not provide an opinion as to whether it was related to in-service or post-service noise exposure without resort to speculation.  However, as the Veteran competently and credibly reports that his hearing loss began in service and has continued to the present, a medical opinion is not necessary to establish the nexus element in this instance.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain, supra. 

Withdrawn Claim

An appeal may be withdrawn by a Veteran or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the March 2016 hearing before the Board, the Veteran withdrew his appeal in connection with claim of entitlement to service connection for disability due to exposure to asbestos and/or herbicides.
 See March 2016 Hearing Tr. at 24.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.



ORDER

The April 2012 substantive appeal is timely and the Board has jurisdiction to adjudicate the merits of the Veteran's appeal.

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for a left eye disorder is reopened.

The claim of entitlement to service connection for a nose/sinus disorder is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The claim of entitlement to service connection for disability due to exposure to asbestos and/or herbicides is dismissed.


REMAND

The issues of entitlement to service connection for low back, left eye, headache and nose/sinus disorders and an initial rating in excess of 30 percent for PTSD are remanded for additional development.  With regard to his PTSD rating, the Veteran reported that his symptoms have worsened since the August 2009 VA psychiatric examination.  Thus, a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Examinations are also warranted for the Veteran's low back, left eye, headache and nose/sinus disorders.  He testified that his low back symptoms began in service during basic training, that he later injured his back again when he was thrown from a truck, and his symptoms have been recurrent since service.  See Hearing Tr. at 16-18.  He also reports that he has sinus problems, trouble breathing and recurrent headaches, symptoms which he attributes to the fractured maxillary and zygoma he experienced in service or the residuals of that injury.  See Hearing Tr. at 19-22, 26-27.  On remand, he should be provided with a VA examination and medical opinion concerning the current nature and etiology of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A new VA examination should also be obtained with regard to the Veteran's left eye disorder because the November 2011 VA examination did not take into consideration the Veteran's reports of double vision in his left eye.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that have not already been associated with the claims file.

2.  Ask the Veteran to identify any health care providers who have treated him for PTSD or low back, left eye, nose/sinus or headache disorders.  Records from all identified sources (for which an authorization is obtained) should be sought.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back, eye, sinus and/or headache symptomatology and/or the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

5.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his low back, left eye, sinus/nose and headache disorders. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that any of the Veteran's diagnosed disorders, (1) had their clinical onset during active service or within one year after his separation from service, or (2) are otherwise related to an event, injury or disease incurred in service, including his fractured maxillary and zygoma.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the activities he performed in service affecting his back, that he felt a popping his back during basic training while lifting a large log or pole and that he later reinjured his back in service when he was thrown from a truck.  The examiner should also consider the Veteran's competent reports concerning the onset and recurrence of his back, left eye, sinus and headache symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

6.  Then readjudicate the remanded claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


